Citation Nr: 0512909	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a visual disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1963 to 
July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO 
denied the veteran's petition to reopen her previously denied 
claims for service connection for hearing loss and for a 
visual disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In a January 1986 decision, the RO continued previous 
denials of service connection for defective hearing.  The 
veteran did not initiate an appeal of the January 1986 
denial.  

3.  The evidence received since the RO's January 1986 
continued denial of service connection for defective hearing 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.  

4.  In a June 1982 decision, the Board denied service 
connection for a visual disorder.  

5.  The evidence received since the Board's June 1982 denial 
of service connection for a visual disorder is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
visual disorder.  


CONCLUSIONS OF LAW

1.  The RO's January 1986 decision that continued previous 
denials of service connection for defective hearing is final.  
38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's January 1986 
determination is not new and material, and the claim for 
service connection for hearing loss is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

3.  The Board's June 1982 decision that denied service 
connection for a visual disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  

4.  The evidence received since the Board's June 1982 
determination is not new and material, and the claim for 
service connection for a visual disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the September 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2001 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  The 
Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Accordingly, the Board also finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's new and material 
claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

A.  New And Material Evidence To Reopen Previously Denied 
Claims For Service Connection For Hearing Loss

At the time of the January 1986 decision, the RO considered 
the relevant evidence of record.  Service medical records 
reflected complaints of a sore throat and sore ears in May 
1964 but were otherwise negative for complaints of, treatment 
for, or findings of hearing loss.  In particular, the July 
1964 separation examination indicated that the veteran's 
hearing was normal.  Relevant post-service private and VA 
physical examinations conducted between February 1976 and 
November 1985 provided diagnoses of purulent otitis media of 
the left ear, perforated tympanic membrane of the left ear, 
left Eustachian tube dysfunction secondary to an upper 
respiratory infection, possible serous otitis of the left 
ear, left neuralgia, otitis media, possible mastoiditis, and 
mild bilaterally sensorineural hearing loss.  

While mild bilateral sensorineural hearing loss was shown on 
post-service evaluation, the claims folder contained no 
competent evidence associating this disability with the 
veteran's active military duty.  Without such competent 
evidence, the RO determined that service connection for 
bilateral hearing loss remained not warranted.  Thus, in 
January 1986, the RO continued previous denials of service 
connection for defective hearing.  

Approximately two weeks later in January 1986, the RO 
notified the veteran of the decision.  The veteran did not 
initiate an appeal of the continued denial of this service 
connection claim.  Consequently, the RO's January 1986 
continued denial of service connection for hearing loss is 
final.  38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 3.104, 
19.117, 19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen her 
claim for service connection for hearing loss in the present 
case was filed prior to that date.  Therefore, the amended 
regulation does not apply.  

At the time of the January 1986 rating action, there was no 
competent evidence associating the diagnosed mild bilateral 
sensorineural hearing loss with the veteran's active military 
duty.  Additional evidence received since this prior final 
denial of service connection for defective hearing includes 
multiple reports of VA outpatient treatment sessions 
conducted between August 1988 and January 1999.  These 
documents reflect findings of tinnitus of the left ear 
without drainage in November 1998 as well as chronic left 
facial pain which was probably secondary to neuralgia and to 
an exacerbation of an upper respiratory infection in March 
1989.  The remainder of these medical records reflect 
outpatient treatment for various physical problems unrelated 
to the veteran's ears.  

Significantly, these documents do not reflect diagnoses of 
hearing loss and, thus, do not provide competent evidence of 
an association between such a disability and the veteran's 
active military duty.  Consequently, the Board finds that the 
additional evidence received since the prior final denial of 
service connection for hearing loss in January 1986 is not 
probative of the central issue in the veteran's case for 
service connection for such a disability.  Significantly, 
these additional records do not bear directly and 
substantially upon the specific matter under consideration, 
are either cumulative or redundant, and, are not so 
significant that they must be considered in order to decide 
fairly the merits of the claim for service connection for 
hearing loss.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
hearing loss in January 1986 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence does not serve as a basis to reopen 
the veteran's claim for service connection for hearing loss.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

B.  New And Material Evidence To Reopen Previously Denied 
Claim For Service Connection For A Visual Disorder

At the time of the June 1982 decision, the Board considered 
the relevant evidence of record.  According to the service 
medical records, the April 1963 enlistment examination 
uncorrected distant vision of 20/50 in the veteran's right 
eye and 20/80 in her left eye and corrected distant vision of 
20/20 in both eyes.  The examiner characterized the veteran's 
defective vision as refractive error and explained that this 
condition was not considered to be disabling.  An eye 
examination completed in the following month showed 
uncorrected defective vision of 20/40 in the veteran's right 
eye and 20/50 in her left eye as well as corrected vision of 
20/20 bilaterally.  The July 1964 separation examination 
demonstrated that the veteran had uncorrected distant vision 
of 20/30 in her right eye and 20/40 in her left eye and 
corrected distant vision of 20/20 bilaterally.  The examiner 
concluded that the veteran's defective vision was not 
considered to be disabling.  

According to relevant post-service medical records, a private 
physical examination conducted in July 1979 demonstrated that 
the veteran's pupils were round, equal, and reactive to light 
and accommodation and that her optic fundi were essentially 
not unusual.  A visual disorder was not diagnosed.  A 
physical examination subsequently conducted in June 1980 
indicated that the veteran's pupil reflexes were "ok."  A 
visual disability was not diagnosed.  

In June 1982, the Board considered these relevant in-service, 
and post-service, medical records.  The Board explained that, 
while refractive error was noted in the service medical 
records, this condition was not considered to be a disease 
for compensation purposes under the applicable legislation.  
See, 38 C.F.R. § 3.303(c).  As no chronic visual disorder was 
shown during, or after, active military duty, the Board 
concluded that the relevant evidence of record did not 
demonstrate that the veteran had an chronic eye disability 
associated with service.  Consequently, the Board denied 
service connection for a visual disorder.  The Board's June 
1982 denial of service connection for a visual disorder is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen her 
claim for service connection for a visual disorder in the 
present case was filed prior to that date.  Therefore, the 
amended regulation does not apply.  

At the time of the June 1982 Board decision, there was no 
competent evidence of an acquired visual disorder associated 
with the veteran's active military duty.  Additional evidence 
received since this prior final denial of service connection 
for a visual disorder includes multiple reports of VA 
outpatient treatment sessions conducted between August 1988 
and January 1999.  While these documents reflect continued 
visual problems at a November 1998 VA physical examination, 
the remainder of these medical records reflect outpatient 
treatment for various physical problems unrelated to the 
veteran's eyes.  

Significantly, these documents do not reflect treatment for a 
chronic visual disorder for VA compensation purposes that is 
associated with the veteran's active military duty.  
Consequently, the Board finds that the additional evidence 
received since the prior final denial of service connection 
for a visual disorder in June 1982 is not probative of the 
central issue in the veteran's case for service connection 
for such a disability.  Significantly, these additional 
records do not bear directly and substantially upon the 
specific matter under consideration, are either cumulative or 
redundant, and, are not so significant that they must be 
considered in order to decide fairly the merits of the claim 
for service connection for a visual disorder.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
visual disorder in June 1982 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence does not serve as a basis to reopen 
the veteran's claim for service connection for a visual 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for hearing loss, the appeal is denied.  

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for a visual disorder, the appeal is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


